Citation Nr: 1613124	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W.H.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This appeal consists of a paper reclaims file and documents in the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS contains an appellate brief, the recent VA examination, and other documents duplicative of those in the paper claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or the paper claims file or not relevant to the issue on appeal.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current hearing loss either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In service connection claims, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran with a notification letter in January 2009, prior to the initial decision on the claim.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  The Veteran and his representative have not notified VA of any additional, outstanding records that should be obtained.  

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill must two duties.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with VA examinations in May 2009 and March 2014.  The Board finds the examinations to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and provided supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations that were obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Finally, the Board finds that there has been compliance with the prior remand as the AOJ obtained an addendum opinion as directed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty.  Specifically, he reports exposure to noise due to his duties as a missile maintenance technician, specifically during an incident in which a missile safety valve blew.  He also reported that he noticed diminished hearing during active duty that worsened over time.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  Impaired hearing for VA purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

First, the Board finds that that the Veteran has a current hearing loss for VA purposes.  The May 2009 VA examination noted multiple auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz were 40 decibels or greater.  38 C.F.R. § 3.385.  Second, the Board finds that there is noise exposure during service.  The Veteran provided competent and credible testimony of noise exposure without hearing protection in his 2008 claim, at the 2013 Board hearing, and in his July 2009 notice of disagreement.  A buddy statement from W.H. corroborated these statements, and an assertion regarding an incident when the two could not hear for several hours after a safety valve blew while they were conduction a maintenance inspection of a missile.  The Veteran's DD-214 indicates he was a maintenance mechanic.  Thus, the Board accords these statements probative weight because they are consistent with the places, types, and circumstances of the Veteran's service as shown by his service record.  38 U.S.C.A. § 1154(a) (2015).  Accordingly, the issue for resolution in this case is whether the Veteran's current hearing loss is related to noise exposure during active service.  

Upon his entrance examination in 1961, the Veteran was afforded an audiogram which demonstrated normal hearing.  A 1968 discharge report of medical examination showed as follows: 




HERTZ

500
1000
2000
4000
RIGHT
10
10
20
15
LEFT
5
10
15
10

At the corresponding January 1968 service discharge report of medical history, the Veteran reported that he had never experienced hearing loss and that he did not experience it at the time of separation.  

The Veteran was afforded a VA audiological examination in May 2009.  At that examination, the examiner reported that he had reviewed the Veteran's claims file and noted that the Veteran's chief complaints were decreased hearing after exposure to noise in-service, and difficulty communicating effectively in employment situations and daily activities.  His test results, with pure tone thresholds in decibels, were as follows, confirming his diagnosis of bilateral hearing loss: 





HERTZ


500
1000
2000
3000
4000
RIGHT
30
35
45
60
60
LEFT
30
30
35
55
55

After his examination of the Veteran and consideration of his complaints, the examiner diagnosed moderate bilateral hearing loss.  The VA examiner opined that based on the Veteran's claims file and normal hearing upon separation, it was not at least as likely as not that the Veteran's hearing loss was related to service.  

At his August 2013 Board hearing, the Veteran reported having experienced difficulty hearing after service and specifically stated that he noted his hearing slipping over time.  

In March 2014 the Veteran was afforded another VA audiological examination upon review of the claims file.  At that examination, the Veteran's test results, with pure tone thresholds in decibels, were as follows: 





HERTZ


500
1000
2000
3000
4000
RIGHT
30
45
50
65
65
LEFT
35
35
45
60
60

The examiner confirmed the diagnosis of bilateral hearing loss.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or related to his service, including any event of noise exposure in service.  The examiner supported his opinion by noting that there was no significant threshold shift during service, and noted literature regarding the unlikeliness of delayed onset of hearing loss, citing articles which found that there is not sufficient evidence from studies in animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime after the cessation of noise exposure.  The examiner concluded that the Veteran's hearing loss was more likely related to post-service occupational and recreational noise exposure.  

With regard to whether the Veteran is entitled to presumptive service connection for his bilateral hearing loss, the most probative evidence of record demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  No hearing loss was "noted" during service.  The Veteran denied hearing loss in his service separation examination.  There are no other reports of symptoms or treatment that constitute manifestations sufficient to identify the disease entity and to establish chronicity.  See 38 C.F.R. § 3.303(b).  Finally, there was no diagnosis within one year.  See 38 C.F.R. 
§§ 3.307, 3.309.  Service connection under these provisions is not warranted.

Service connection is also not warranted on a direct basis.  The evidence of record also does not reveal symptoms, findings, or diagnosis of hearing loss during service or in the years immediately following service.  Rather, at service separation, the Veteran denied hearing loss.  This decreases the probative value of his current lay statements that hearing loss existed during service and since that time.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, the first objective medical findings of hearing loss were not until May 2009, more than 40 years after the Veteran separated from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Additionally, the Board finds the March 2014 examiner's opinion to be highly probative.  The examiner considered all of the evidence available to him, and was fully apprised of the Veteran's military and post-military noise exposure and addressed the in-service noise exposure.  The examiner's opinion was based upon a thorough review of the claims folder, to include the in-service audiograms, and he provided detailed rationale in support of his opinion.  Although the examiner did not address the Veteran's assertions of hearing at discharge and thereafter, the Board has found these statements not significantly credible.  The Board finds the opinion provided by the March 2014 VA examiner to be of high probative value.  Additionally, the examiner's medical opinion outweighs the Veteran's lay assertions of a nexus.  

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's significant in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


